DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on July 27, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 20, 22 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Engels et al (US 2017//287601; cited in the IDS; hereinafter Engels)
	Regarding claim 14, Engels discloses a pluggable high-voltage bushing (1, see figure 1), comprising: a plug-in portion (see figure 1) configured for plugging the high-voltage bushing (1) into a device connection part of an electrical device (20); an inner conductor (2) extending longitudinally between a high-voltage connection and said plug-in portion of the high-voltage bushing (see figure 1); an insulating body (4) enclosing said inner conductor (2); and a test tap (16) with an electrical contact for connecting to a 
	Regarding claim 15, Engels discloses the high-voltage bushing (1, see figure 1), wherein said electrical contact of said test tap (16) has a measurement connection line (17) enclosed in an insulation (paragraph 0043). 
	Regarding claim 16, Engels discloses the high-voltage bushing (1, see figure 1), wherein said insulating body (4) comprises field-controlling control inserts (5) and insulating layers separating said control inserts (5) from one another, and wherein said measurement connection line (17) is electrically connected to one of said control inserts (5, paragraph 0036).
Regarding claim 20, Engels discloses the high-voltage bushing (1, see figure 1), wherein said insulating body (4) comprises field-controlling control inserts (5) arranged concentrically around said inner conductor (2) and extending into said plug-in portion (see figure 1). 
Regarding claim 22, Engels discloses the high-voltage bushing (1, see figure 1), further comprising a securing flange (10) for securing the high-voltage bushing to a housing of the electrical device (see figure 1).
Regarding claim 23, Engels discloses an electrical device (20), comprising: a fluid-tight housing; a high-voltage bushing (1) according to claim 14; and a device connection part for receiving and contacting said high-voltage bushing (see figure 1). 

	
s 14-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Johansson (EP 2,093,777; cited in the IDS;  hereinafter Johansson).
	Regarding claim 14, Johansson discloses a pluggable high-voltage bushing (10, see figure 3), comprising: a plug-in portion (see figure 1) configured for plugging the high-voltage bushing (10) into a device connection part of an electrical device (see figure 3); an inner conductor (12) extending longitudinally between a high-voltage connection and said plug-in portion of the high-voltage bushing (see figure 3); an insulating body (14) enclosing said inner conductor (12); and a test tap (20, 22) with an electrical contact for connecting to a connection of a measuring device, said test tap (20, 22) being arranged outside said plug-in portion (see figure 3). 
	Regarding claim 15, Johansson discloses the high-voltage bushing (10, see figure 3), wherein said electrical contact of said test tap (20, 22) has a measurement connection line enclosed in an insulation (see figure 3). 
	Regarding claim 16, Johansson discloses the high-voltage bushing (10, see figure 3), wherein said insulating body (14) comprises field-controlling control inserts (F1-F5) and insulating layers separating said control inserts (F1-F5) from one another, and wherein said measurement connection line (see figure 3) is electrically connected to one of said control inserts (see figure 3).
Regarding claim 17, Johansson discloses the high-voltage bushing (10, see figure 3), wherein said measurement connection line (see figure 3) is electrically connected to a second outermost control insert, with said test tap (20,22) forming a voltage divider tapping (see figure 3) 

	Regarding claim 19, Johansson discloses the high-voltage bushing (10, see figure 3), wherein said test tap (20,22) includes a grounding device for grounding said contact (column 1 lines 35-55).
Regarding claim 20, Johansson discloses the high-voltage bushing (10, see figure 3), wherein said insulating body (14) comprises field-controlling control inserts (F1-F5) arranged concentrically around said inner conductor (12) and extending into said plug-in portion (see figure 3). 
Regarding claim 21, Johansson discloses the high-voltage bushing (10, see figure 1), wherein said insulating body (14) comprises a cured resin (column 1 lines 41-45).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al (US 2017//287601; cited in the IDS; hereinafter Engels) in view of Ettl (US 2017/0316862; cited in the IDS).
	Regarding claim 24, Engels discloses the claimed invention except for the electrical device, further comprising a securing portion for securing said device connection part to said housing, a hollow receiving portion composed of an electrically nonconductive insulating material extending from said securing portion into said housing, and a metallic contact part arranged at a closed tapered end region, said contact part extending through said insulating material of said receiving portion or lengthening said receiving portion toward said closed tapered end region.  Ettl teaches an electrical device comprising a securing portion (see figure 4) for securing said device connection part to said housing (see figure 3), a hollow receiving portion (16) composed of an electrically nonconductive insulating material (see figure 3) extending from said securing portion into said housing (see figure 3), and a metallic contact part (178 arranged at a closed tapered end region (17), said contact part (18) extending through said insulating material of said receiving portion or lengthening said receiving portion toward said closed tapered end region (see figure 3; paragraph 0024-0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Engles’ 
	Regarding claim 25, the modified Engels discloses the electrical device (1, see figure 1), wherein said contact part (18, as taught by Ettl) is connected to a winding via a winding connection line (20) extending inside said housing (paragraph 0024-0025). 
	Regarding claim 26, the modified Engels discloses the electrical device (1, see figure 1), wherein said winding connection line (20, as taught by Ettl) is equipped with a current sensor (26, as taught by Ettl).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al (US 10,468,162), Jahnel et al (US 8,969,729) and Dais et al (US 8,455,763) disclose a high voltage bushing.
 
7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


January 15, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848